Citation Nr: 1431473	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a neck disability. 

2. Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD)). 

3. Entitlement to service connection for an upper respiratory disability (manifested by upper respiratory infections (URIs) and sinusitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to May 1994. These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  These issues were remanded for further development in August 2011 and now return again before the Board.

The issue of service connection for an upper respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD, which at least one medical provider has related at least in part to confirmed in service stressors.

2. The Veteran has a current diagnosis of cervical sprain and degenerative joint disease which has at least in part been related to the Veteran's in service cervical strain.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD, was incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2. Resolving all doubt in the Veteran's favor, a cervical neck strain and cervical spine degenerative joint disease were incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Board's fully favorable disposition or remand of all matters on appeal, however, no further consideration of the VCAA is required at this time. 

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD, and a cervical spin disability.  Specifically, he indicates being exposed to several stressful incidents in service, including enemy fire, and helicopter crashes, during which he also sustained repeated cervical injuries.
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2013).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128   (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f) (2013).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV. Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id. 

Furthermore, the pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b)  (West 2002); 38 C.F.R. § 3.304(f)(1) (2013). 

However, in order to grant service connection for PTSD to a non-combat Veteran, there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Taking into account all relevant evidence, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  In this regard, there is some dispute as to whether the Veteran was actually involved in the helicopter crashes which he has stated had caused his PTSD, or actual combat.  However, looking at the Veteran's long history in service, his MOS of helicopter search and rescue swimmer, and various medals, and mindful of the Veteran's complaint of missing records, the Board will concede that it is at least as likely as not that the Veteran was exposed to traumatic experiences in service at some point.  Also, the Veteran's service records clearly indicate that he was involved in a rescue mission of a wounded soldier in April 1977, for which he received a citation.  

Reviewing the medical evidence of record shows medical evidence linking this disability to service.  In this regard, a June 2006 letter from the Veteran's doctor indicates that the Veteran has a diagnosis of PTSD at least in part due to being involved in multiple casualty recoveries over his active duty period with exposure to multiple deceased patients as well as critically wounded individuals.

As stated above, while there is no specific evidence of the Veteran's claimed in service helicopter crashes, the Board feels it can concede some exposure to traumatic incidents in service.  As such, resolving all doubt in favor of the Veteran, the Board finds the evidence at least in equipoise as to the question of whether the Veteran has a current psychiatric disability related to service.  Therefore, the Board finds that the Veteran should be granted the benefit of the doubt, and service connection is warranted for a psychiatric disability.

Further, resolving all doubt in the Veteran's favor, the Board finds service connection is warranted for the Veteran's claimed neck disability.  Specifically, the Board notes that a November 2011 VA examination, as requested by a prior August 2011 remand, indicated that the Veteran had both a cervical sprain, and cervical degenerative joint disease.  The examiner indicated that the Veteran's claimed condition was at least as likely as not incurred in service.  In support of this opinion, the examiner cited the Veteran's claims file, the Veteran's military records with reference to his neck, the documented report of helicopter rescue, the Veteran's reported history and examination, and the examiner's personal experience as an active duty air force flight surgeon with neck injuries, helmet use, and aircraft mishaps.  In comments, the examiner specifically cited the Veteran's July 1990 treatment for neck strain.   The examiner also noted the Veteran's reported helicopter crashes in service.  While these crashes are not verified, the Veteran was treated in service for a neck strain, and the examiner has related the Veteran's current neck disability, at least in part, to that in service neck strain.  Therefore, with a current cervical spine disability, treatment for cervical sprain in service, and a medical opinion linking the Veteran's current disability to service, the Board finds the evidence at least in equipoise as to the question of whether the Veteran has a current neck disability related to service.  As such, service connection is warranted for a neck disability.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Entitlement to service connection for a neck disability is granted.


REMAND

As to the Veteran's claim of entitlement to service connection for an upper respiratory disability, the Board finds that further development is warranted.  Specifically, the Board notes that the Veteran's most recent VA examination, dated November 2011, which was ordered by a prior August 2011 remand, was inadequate for rating purposes.  The examiner diagnosed the Veteran with shortness of breath of unknown etiology, but indicated that the Veteran did not receive pulmonary function testing (PFT).  It appears that the examiner felt that such testing was necessary as she "attempted to call the Veteran multiple times without success in order to try to figure out why he never got PFTs done."  The examiner gave several possibilities for the lack of PFT.  The first was the Veteran may have he failed to report for that testing.  In the alternative, the examiner herself may have failed to order the testing.  

While the examiner indicated that she could not link the Veteran's current complaints to service, the examination report appears to suggest that PFTs were deemed necessary.   Without this testing, the examination appears incomplete and therefore inadequate.  As such, the Board finds the Veteran should be given an opportunity to report for a new examination which adequately assesses the Veteran's current respiratory disability, if any, and its relationship to service.


Accordingly, the case is REMANDED for the following action:

1.The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any respiratory disorder.  After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA examination for his claimed respiratory disorder.  

All relevant tests and studies should be undertaken.  
The examiner should specifically consider whether pulmonary function testing is necessary.  If not, the examiner should explain in detail why such testing in not necessary in order to provide the requested opinion.

The examiner should review the Veteran's entire claims file, and note such review in the examination report.  The examiner should specifically note any respiratory disorder diagnosed, and indicate, for any such diagnosis, whether it is at least as likely as not related to service.  

The examiner must provide a detailed rationale for any opinions reached.  If the examiner is unable to provide the requested opinion, he or she should explain in detail why such opinion could not be rendered.

3.  After ensuring that the above requested actions are completed, re-adjudicate the claims on appeal. 

4. After completion of the above requested development, and any other development deemed warranted by the record, the RO should readjudicate the claims on appeal, in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

5. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


